








SUBSCRIPTION AGREEMENT




Sydys Corporation




Sysdys Corporation, a Nevada corporation (hereinafter the "Company") and Joseph
Hernandez (hereinafter the “Subscriber”) agree as follows:




WHEREAS:




A.   The Company desires to issue 17,220,000 shares of Series A Preferred Stock
of the Company, par value $0.001 per share (hereinafter the “Shares”), to
Subscriber; and




B.   As consideration for the Shares, Subscriber will deliver a Promissory Note
to Michael Warsinske (the “Note”) in the amount of $210,000 in the form attached
hereto as Exhibit 1; and




C.  Contemporaneously with the delivery of the Note, and exchange therefor,
Michael Warsinske will deliver to the Company the Release and Indemnity
Agreement (the “Release”) in form attached hereto as Exhibit 2;




NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set-forth, the parties hereto do hereby agree as follows:







SUBSCRIPTION FOR SHARES




1.1

Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for and agrees to purchase the Shares from the Company in exchange
for Subscriber’s delivery of the Note and Michael Warsinske’s contemporaneous
delivery of the Release.  Upon execution, this subscription shall be irrevocable
by Subscriber.




1.2

The issuance of the Shares subscribed to hereunder is expressly conditional
upon, and shall occur contemporaneously with: (i) Subscriber’s delivery of the
Note to Michael Warsinske; and (ii) Michael Warsinske’s contemporaneous delivery
of the Release to the Company.




REPRESENTATIONS AND WARRANTIES BY SUBSCRIBER




2.1

Subscriber hereby acknowledges, represents and warrants to the Company the
following:




(A)

Subscriber acknowledges that the purchase of the Shares subscribed to herein
involves a high degree of risk;




(B)

an investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares;




(C)

Subscriber has such knowledge and experience in finance, securities,
investments, including investment in unlisted and unregistered securities, and
other business matters so as to be able to protect its interests in connection
with this transaction;




(D)





1










Subscriber acknowledges that no market for the Shares presently exists and none
may develop in the future and accordingly Subscriber may not be able to
liquidate its investment;




(E)

Subscriber hereby acknowledges (i) that this offering of Shares has not been
reviewed by the United States Securities and Exchange Commission ("SEC") or by
the securities regulator of any state; (ii) that the Shares are being issued by
the Company pursuant to an exemption from registration provided by Section 4(2)
of the Securities Act of 1933; and (iii) that any certificate evidencing the
Shares received by Subscriber will bear a legend in substantially the following
form:




THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT AND
HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS.  WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.




(F)

Subscriber is not aware of any advertisement of the Shares.







REPRESENTATIONS BY THE COMPANY




3.1

The Company represents and warrants to the Subscriber that:




(A)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.




(B)

Upon issue, the Shares will be duly and validly issued, fully paid and
non-assessable preferred stock in the capital of the Company.







TERMS OF SUBSCRIPTION




4.1

Subscriber hereby authorizes and directs the Company to deliver the securities
to be issued to such Subscriber pursuant to this Subscription Agreement to
Subscriber’s address indicated herein.




4.2

Notwithstanding the place where this Subscription Agreement may be executed by
any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada.  Exclusive venue for any dispute arising out of this
Subscription Agreement or the Shares shall be the state or federal courts sited
in New York City, New York.





2













4.3

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Subscription Agreement.











3










IN WITNESS WHEREOF, this Subscription Agreement is executed as of the 10th day
of May, 2016.







Number of Shares Subscribed For:




                                      

17,220,000




Signature of Subscriber:




/s/ Joseph Hernandez







Name of Subscriber:




Joseph Hernandez







Address of Subscriber:










Subscriber’s SS# or tax ID#:







ACCEPTED BY: Sydys Corporation










Signature of Authorized Signatory:

/s/ Michael Warsinske




Name of Authorized Signatory:

Michael Warsinske




Date of Acceptance:

  

May 10, 2016














4













EXHIBIT 1 – PROMISSORY NOTE




PROMISSORY NOTE










US $220,000

New York City, New York

  May 10, 2016




This Promissory Note (the “Note”), dated as of May 10, 2016, is made by Joseph
Hernandez (“Maker”) in favor of Michael Warsinske (“Holder”).




For good and valuable consideration, the Maker hereby makes and delivers this
Note in favor of Holder, and hereby agrees as follows:




1.

Principal Obligation and Interest.  For value received, Maker promises to pay to
Holder at such place as Holder may designate in writing, in currently available
funds of the United States, the principal sum of Two Hundred Ten Thousand
Dollars ($210,000).  Maker’s obligation under this Note shall accrue interest at
the rate of five percent (5%) per annum from the date hereof until paid in full.
 Interest shall be computed on the basis of a 365-day year or 366-day year, as
applicable and actual days lapsed.




2.  

Payment Terms.




All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable hereunder, shall be due and payable in full on May 10,
2017.




All payments shall be applied first to interest, then to principal and shall be
credited to the Maker's account on the date that such payment is physically
received by the Holder.  




Maker shall have the right to prepay all or any part of the principal under this
Note without penalty.




4.  

Representations and Warranties of Maker.  Maker hereby represents and warrants
the following to Holder:




a.

This Note has been duly executed and delivered by Maker and constitutes a valid
and legally binding obligation of Maker enforceable in accordance with its
terms.

 

b.

The execution of this Note and Maker’s compliance with the terms, conditions and
provisions hereof does not conflict with or violate any provision of any
agreement, contract, lease, or instrument to which Maker is a party or by which
Maker is bound, or constitute a default thereunder.











Page 5 of 13



















5.  

Defaults.  The following shall be events of default under this Note:




a.

Maker’s failure to remit any payment under this Note on before the date due, if
such failure is not cured in full within ten (10) days of written notice of
default;




b.

Maker’s failure to perform or breach of any non-monetary obligation or covenant
set forth in this Note or in any other written agreement between Maker and
Holder if such failure is not cured in full within ten (10) days following
delivery of written notice thereof from Holder to Maker;




c.

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of twenty (20) days; or




d.

Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent, or
the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due.




6.

Representation of Counsel.  Maker and Holder acknowledge that they have
consulted with or have had the opportunity to consult with their respective
legal counsel prior to executing this Note.  This Note has been freely
negotiated by Maker and Holder and any rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Note.




7.

Choice of Laws; Actions.  This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State.  The exclusive venue of
any action, suit, counterclaim or cross claim arising under, out of, or in
connection with this Note shall be the state or federal courts in New York City,
New York.  Maker hereby consents to the personal jurisdiction of any court of
competent subject matter jurisdiction sitting in New York City, New York.




8.  

Usury Savings Clause.  Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada.  Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws of such State, then the
applicable interest rate upon default shall be the highest interest rate that
may be collected from Maker under applicable laws at such time.




9.  

Costs of Collection.  Should the indebtedness represented by this Note, or any
part hereof, be collected at law, in equity, or in any bankruptcy, receivership
or other court proceeding, or this Note be placed in the hands of any attorney
for collection after default, Maker agrees to pay, in addition to the principal
and interest due hereon, all reasonable attorneys’ fees, plus all other costs
and expenses of collection and enforcement, including any fees incurred in
connection with such proceedings or collection of the Note and/or enforcement of
Holder’s rights.














Page 6 of 13



















10.

Miscellaneous.




a.

This Note shall be binding upon Maker and shall inure to the benefit of Holder
and its successors, assigns, heirs, and legal representatives.




b.

Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.




c.

Any provision of this Note that is unenforceable shall be severed from this Note
to the extent reasonably possible without invalidating or affecting the intent,
validity or enforceability of any other provision of this Note.




d.

This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.




e.

Time is of the essence.




11.

Notices.   All notices required to be given under this Note shall be given at
such address as a party may designate by written notice to the other party.




Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.




12.

Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest.  All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking.  Any such
action taken by Holder shall not discharge the liability of any party to this
Note.




IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.







/s/ Joseph Hernandez

Joseph Hernandez

















































EXHIBIT 2 – RELEASE AND INDEMNITY AGREEMENT




RELEASE AND INDEMNITY AGREEMENT

THIS RELEASE AND INDEMNITY AGREEMENT (this "Agreement") is entered into as of
May 10, 2016 by and between Michael Warsinske, an individual ("Warsinske"), and
Sydys Corporation, a Nevada corporation ("Sydys").

RECITALS

WHEREAS, Sydys is indebted to Warsinske in the total amount of $ $415,456.78
pursuant to the liabilities specifically listed on Schedule 1 hereto (the
“Liabilities”); and

WHEREAS in exchange for his receipt of a Promissory Note in the principal amount
of $210,000 from Joseph Hernandez (the “Note”), Warsinske has agreed to release
and discharge the Liabilities and to indemnify the company from any all
liabilities except those specifically exempted hereunder,

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

1. Release.  As of the date hereof, and in consideration for delivery of the
duly executed Note, Warsinske, on behalf of his assigns, successors, affiliated
entities, predecessors, agents, and representatives, hereby forever releases and
discharges Sydys Corporation and its assigns, successors, subsidiaries,
affiliates, owners, members, predecessors, agents, representatives, officers,
directors, and employees from any and all causes of action, actions, judgments,
liens, damages, losses, claims, liabilities, and demands whatsoever, whether
known or unknown, which he now has, or hereafter can, shall, or may have,
arising under or related to the Liabilities set forth in Schedule 1 hereto.

2. Liabilities of Sydys. Warsinske represents and warrants to Sydys that, upon
the release set forth above, Schedule 2 hereto shall contain a complete and
accurate listing of all remaining liabilities of Sydys as of the date hereof
(“the Remaining Liabilities”).  Other than the Remaining Liabilities as set
forth in Schedule 2 hereto, as of the date hereof, Sydys is not liable for any
other liability, debt, obligation, deficiency, tax, penalty, fine, claim, cause
of action or other loss, cost or expense of any kind or nature whatsoever,
whether asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, and whether due or to become due.

3. Indemnification.  As of the date hereof, and with the sole exception of the
Remaining Liabilities, Warsinske shall assume and pay, honor and discharge when
due, and shall indemnify Sydys and its affiliates against, all debts, adverse
claims, liabilities, judgments and obligations, including tax obligations, of
Sydys, whether accrued, contingent or otherwise and whether known or unknown,
including those arising under any law (including common law) or any rule or
regulation of any governmental authority or imposed by any court or any
arbitrator in a binding arbitration resulting from, arising out of or relating
to the assets, activities, operations, actions or omissions of Sydys, or
products manufactured or sold thereby or services provided





7













thereby, or under contracts, agreements (whether written or oral), leases,
commitments or undertakings thereof, at or prior to the date hereof.

4. Miscellaneous.

4.1 Assignment; Beneficiaries.  This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the parties hereto, and none of
the rights or obligations herein may be assigned or delegated without the prior
written consent of the other party hereto.   Except as expressly set forth
herein, the covenants and agreements set forth in this Agreement are for the
sole benefit of the parties hereto and their successors and permitted assigns
and shall not be construed as conferring any rights on any other Persons.

4.2 Entire Agreement and Amendment.  This Agreement (including the Schedules
hereto) constitutes the entire agreement of the parties hereto and supersedes
any and all prior negotiations, correspondence, understandings and agreements
between the parties hereto with respect to the subject matter hereof.  This
Agreement may only be amended by written instrument signed by both parties
hereto.

4.3 Governing Law; Jurisdiction and Venue.  This Agreement, and any matter or
dispute arising hereunder or in connection with this Agreement, will be governed
by and construed in accordance with the laws of the state of Nevada without
giving effect to conflict of laws principles thereof.  Each party hereto
irrevocably consents to the exclusive jurisdiction of the state and federal
courts located in New York City, New York, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of, or in connection with, this
agreement or any of the transactions contemplated hereby.  Each party hereby
expressly waives any and all rights to bring any suit, action or other
proceeding in or before any court or tribunal other than those located in New
York City, New York.  

4.4 Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
 In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent practicable.

4.5 Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission) in counterparts, both of which will be considered one
and the same agreement.

 [SIGNATURE PAGES TO FOLLOW]





8













IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be executed as of the date first written above.




Michael Warsinske
Michael Warsinske




SYDYS CORPORATION

By:

/s/ Michael Warsinske

      Michael Warsinske

      Chief Executive Officer





























9













SCHEDULE 1 – LIABILITIES RELEASED

[f101subscriptionagreement002.gif] [f101subscriptionagreement002.gif]




SCHEDULE 2 – REMAINING LIABILITIES




SYDYS CORPORATION

A/P Aging Summary

As of May 5, 2016

























Current

1 - 30

31 - 60

61 - 90

91 and over

Total

Blue Mountain (Peregrine Accounting & Consulting, LLC)




420.00










420.00

CONRAD LYSIAK













277.32

277.32

FORMAT DOCUMENT SERVICES, INC.













377.00

377.00

LJ SOLDINGER & ASSOCIATES

4,102.00

(7,753.00)

1,098.00

(13,345.00)

20,000.00

4,102.00

M2 LAW PROFESSIONAL CORPORATION













350.00

350.00

Mark Noffke

2,693.25













2,693.25

PTL













12,000.00

12,000.00

TOTAL

$6,795.25

 $ (7,333.00)

$1,098.00

 $(13,345.00)

$33,004.32

 $20,219.57
































































Thursday, May 05, 2016 01:19:14 PM PDT GMT-5






















































